Exhibit 23.2 CONSENT OF GORDON, HUGHES & BANKS, LLP INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption "Experts" in the Registration Statement on Form S-3 of AeroGrow International, Inc. and to the incorporation by reference therein of our report dated June8, 2007, with respect to the financial statements of AeroGrow International as of March 31, 2007 and 2006, and for the year ended March 31, 2007, the three months ended March31, 2006 and the year ended December 31, 2005 as included in the Company’s Annual Report on 10-KSB as of March 31, 2007. /s/ Gordon, Hughes & Banks, LLP Gordon, Hughes &
